         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LOYAL BANK LIMITED, et al.,

                               Plaintiffs,
                                                                  No. 20-CV-2208 (KMK)
                        v.
                                                                   OPINION & ORDER
 MASTERCARD INTERNATIONAL
 INCORPORATED,

                               Defendant.

Appearances:

Michael Tremonte, Esq.
Yu Han, Esq.
Sher Tremonte LLP
New York, NY
Counsel for Plaintiffs

Rena Andoh, Esq.
Caitlin Ross, Esq.
Kelly McCullough, Esq.
Sheppard, Mullin, Richter & Hampton LLP
New York, NY
Counsel for Defendant

KENNETH M. KARAS, United States District Judge:

       Plaintiffs Loyal Bank Limited (“Loyal Bank”), and Ikins Clarke (“Clarke”) and Rikhi

Rampersad (“Rampersad”), as joint liquidators of Loyal Bank Limited (collectively,

“Plaintiffs”), bring this Action against Mastercard International Incorporated (“Defendant” or

“Mastercard”), alleging that Defendant breached its contracts with Loyal Bank and assessed

Loyal Bank an illegal termination fee. (Am. Compl. (“AC”) (Dkt. No. 18).) Before the Court is

Defendant’s Motion To Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (the

“Motion”). (See Not. of Mot. To Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (“Not. of Mot.”)

(Dkt. No. 30).) For the reasons that follow, the Motion is granted in part and denied in part.
            Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 2 of 20




                                            I. Background

        A. Factual Background

        The following facts are taken from Plaintiffs’ Amended Complaint, (AC), and documents

of which the Court may take judicial notice. They are assumed true for purposes of deciding the

Motion.

        On September 28, 2007, Loyal Bank and Mastercard entered into a Mastercard License

Agreement (the “License Agreement”). (AC ¶ 23; Decl. of Rena Andoh in Supp. of Mastercard

Int’l Inc.’s Mot. to Dismiss (“Andoh Decl.”) Ex. A (“License Agreement”) (Dkt. No. 32-1).)1

The License Agreement authorized Loyal Bank to issue debit cards using the “MasterCard”

mark. (AC ¶ 23; License Agreement ¶ 2.) In turn, Loyal Bank, among other things, agreed to

“never take any action . . . to injure, harm[,] or dilute the . . . goodwill in and to any of the

Marks.” (License Agreement ¶ 7.) Loyal Bank also agreed to “observe all Rules adopted in

connection with Authorized Marks.” (Id. ¶ 6; see also id. ¶ 18 (noting that the Rules are

incorporated into the License Agreement).) The License Agreement provided that, if a

“condition occurs that, under a Rule . . . permits the termination of th[e] License Agreement . . .

then MasterCard may terminate th[e] License Agreement as provided in such Rule.” (Id.

¶ 11(f).) The Mastercard Rules (“Rules”) allowed Mastercard “at its sole discretion” to

terminate the License Agreement “effective immediately and without prior notice” if, among




        1
           The Court may consider the License Agreement and other exhibits to the Andoh
Declaration cited in this Opinion & Order because they are integral to the Amended Complaint.
See Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006)
(noting that “a contract . . . containing obligations upon which the plaintiff’s complaint stands or
falls” is integral to a complaint); see also Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42,
48 (2d Cir. 1991) (holding that the court “could have viewed [documents] on the motion to
dismiss because there was undisputed notice to [the] plaintiffs of their contents and they were
integral to [the] plaintiffs’ claim”).
                                                        2
         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 3 of 20




other things, Loyal Bank “directly or indirectly engage[d] in or facilitate[d] any action or activity

that is illegal, or that, in the good faith opinion of Mastercard . . . has damaged or threatens to

damage the goodwill or reputation of Mastercard or any of its Marks.” (AC ¶ 26 (brackets

omitted); see also Andoh Decl. Ex. B (“Rules”) ¶ 1.13.2(9) (Dkt. No. 32-2).) The Rules also

contained Standards, including “[u]phold[ing] the value of the Mastercard brands,” “[a]ct[ing]

with financial integrity and in compliance with the Standards and the law,” and “[e]ngag[ing] in

rigorous fraud management practices.” (Rules 8.) Under the Rules, Mastercard “reserve[d] the

right to limit, suspend, or terminate [the License Agreement] . . . if [Loyal Bank] [did] not

comply with any Standards.” (Rules ¶ 2.1.2; see also AC ¶ 26.)

        The License Agreement and Rules also established obligations for Loyal Bank in the

event that the License Agreement was terminated. According to the License Agreement, Loyal

Bank was to “remain liable on all amounts due . . . pursuant to the Rules and for [Loyal Bank’s]

appropriate share of the expenses properly incurred prior to the termination date” and to

“otherwise remain liable for all amounts which became due pursuant to the Rules . . . on account

of such termination.” (License Agreement ¶ 14(c)-(d).) The Rules contained similar

requirements. (See Rules ¶ 1.13.4(2) (“A terminated Customer . . . must promptly pay to

[Mastercard] (a) any and all applicable dues, fees, assessments, or other charges as provided in

the Standards and (b) all other charges, debts, liabilities, and other amounts arising or owed

. . . .”).) In addition, the Rules required Loyal Bank to “timely pay . . . all fees, charges,

assessments and the like . . . , including those set forth in the applicable regional Mastercard

Consolidated Billing System manual (the “Manual”). (Id. ¶ 3.8 (italics omitted).) The Manual

contained a clause (the “Termination Fee Clause”) requiring a termination fee equal to the

greater of $500 or the sum of, in relevant part,



                                                       3
         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 4 of 20




       The highest total amount [Loyal Bank] was billed and/or paid . . . as assessments
       and as fees and charges for services provided directly or indirectly by Mastercard
       . . . , in a single year during the four calendar years preceding the year in which the
       termination is effective . . . and . . . [a]ny federal, state, local, or other government
       taxes or charges that are attributable to the above amounts . . . .

(Andoh Decl. Ex. D (“Manual”) 2MC1901 (Dkt. No. 32-4).)

       Pursuant to the License Agreement and Rules, Mastercard and Loyal Bank also entered

into a Deposit Account Security Agreement (the “Security Agreement”). (AC ¶ 27; Andoh Decl.

Ex. C (“Security Agreement”) (Dkt. No. 32-3).) The Security Agreement required that Loyal

Bank open a deposit account containing collateral to secure the performance of its payment

obligations to Mastercard. (AC ¶ 27; Security Agreement ¶ 2.) Loyal Bank opened such an

account (the “Account”). (AC ¶ 28; see also Security Agreement Ex. A.) The Security

Agreement defined an Event of Default to include when “any proceeding shall be instituted by or

against [Loyal Bank] . . . seeking liquidation.” (Security Agreement ¶ 5.) The Security

Agreement provided that, should an Event of Default occur, Mastercard “without notice or

demand may apply the funds in the Account to any unpaid Obligations (including, without

limitation, any Obligations that become due as a result of the occurrence of an Event of

Default).” (Id. ¶ 6.)

       On March 2, 2018, Loyal Bank and two of its officers were indicted. (AC ¶¶ 31, 34.)

The indictment alleged a money laundering conspiracy concerning financial transactions made

between two of Loyal Bank’s then-officers and an undercover FBI agent. (Id. ¶¶ 33–34.) Loyal

Bank entered a plea of “not guilty,” and the case is still pending. (Id. ¶¶ 36–37.)

       On March 16, 2018, Mastercard notified Loyal Bank that it was exercising its right under

the Rules as incorporated into the License Agreement to suspend the License Agreement. (Id.

¶ 38.) Loyal Bank’s counsel had multiple phone conversations with Mastercard representatives,



                                                      4
         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 5 of 20




including counsel, regarding Loyal Bank’s efforts to resolve the indictment. (Id. ¶ 41.) In one of

these conversations on March 29, 2020, Mastercard’s counsel made three representations. (Id.

¶ 42.) First, counsel represented that Mastercard’s decision to suspend rather than terminate

Loyal Bank was designed to allow Loyal Bank an opportunity to work towards reinstatement.

(Id.) Second, counsel represented that Mastercard would not terminate Loyal Bank prior to a

decision by the DOJ regarding how to resolve the indictment, so long as Loyal Bank retained its

international banking license. (Id.) And, third, counsel represented that Mastercard’s decision

regarding whether to terminate Loyal Bank would hinge on whether Loyal Bank would be

permitted to move forward with lawful business operations notwithstanding the indictment. (Id.)

       Contrary to these representations, Mastercard by letter dated May 22, 2018 purported to

exercise its option under Rule 2.1.2 to terminate the License Agreement. (Id. ¶ 43.) Loyal Bank

protested that Mastercard did not have a right to terminate the License Agreement. (Id. ¶ 44.) In

response, Mastercard’s outside counsel stated that, in addition to Rule 2.1.2, Mastercard had the

right to terminate the License Agreement under Rule 1.13.2. (Id.) Specifically, Mastercard’s

counsel stated that “Mastercard has determined, in its sole discretion and in good faith, that, at

minimum, Loyal [Bank] has damaged or threatens to damage the reputation of Mastercard, and is

therefore subject to termination, without advanced notice, under Rules 1.13.2 and 2.1.2.” (Id.)

       Also on May 22, 2018, Mastercard announced that it had assessed a termination fee of

$2,151,426 pursuant to Rule 1.13.4(2). (Id. ¶ 45.) Mastercard calculated this sum under Section

2MC1901 of the Manual. (Id. ¶ 47.) It consisted of $1,674,455 in annual fees payment, and

$476,971 in tax reimbursement payment. (Id. ¶ 50.)

       On August 24, 2018, “as a proximate result of the wrongful termination of the License

Agreement by Mastercard,” Loyal Bank was placed in liquidation. (Id. ¶ 51.) On August 30,



                                                     5
            Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 6 of 20




2018, Mastercard, supposedly relying on Rule 1.4, emptied the Account by transferring the entire

balance of $1,517,411.37 to partially cover the termination fee. (Id. ¶ 53.)

        The Amended Complaint makes three claims. First, it claims that Mastercard breached

the License Agreement by terminating the License Agreement. (Id. ¶¶ 55–69.) Loyal Bank

alleges that Mastercard did not make a good faith decision regarding the effect of Loyal Bank’s

license on its reputation. (Id. ¶¶ 62–67.) Second, it seeks a declaratory judgment that

Mastercard’s imposition of the termination fee was an unenforceable penalty. (Id. ¶¶ 70–82.)

Third, it claims that Mastercard breached the Security Agreement by transferring the funds in the

Account to Mastercard. (Id. ¶¶ 83–91.) Plaintiffs seek compensatory damages of at least

$1,517,411.37, a declaratory judgment regarding the allegedly unenforceable penalty, statutory

interests, costs, and attorney fees. (Id. at 21.)

        B. Procedural Background

        Plaintiffs filed their Complaint on March 11, 2020. (Compl. (Dkt. No. 1).) On May 8,

2020, Defendant submitted a pre-motion letter regarding its putative motion to dismiss. (Dkt.

No. 14.) Plaintiffs replied on May 15, 2020, indicating that they planned to file an amended

complaint. (Dkt. No. 15.) The Court granted Plaintiffs’ request for a deadline of June 1, 2020,

(Dkt. No. 16), and Plaintiffs timely filed their Amended Complaint, (AC).2 The Parties

exchanged further pre-motion letters, (Dkt. Nos. 23, 26), and the Court scheduled a pre-motion

conference, (Dkt. No. 27). On November 12, 2020, the Court held a pre-motion conference and

adopted a briefing schedule. (See Dkt. (minute entry for Nov. 12, 2020); Dkt. No. 29.) On




        2
          Plaintiffs initially filed their Amended Complaint on June 1, 2020. (Dkt. No. 17.)
However, the Clerk’s Office rejected their filing because it was labeled “Complaint” rather than
“Amended Complaint.” (See Dkt. (entry for June 2, 2020).) The Court accepts as timely
Plaintiffs’ properly-labeled Amended Complaint, which was filed on June 2, 2020. (AC.)
                                                     6
         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 7 of 20




December 7, 2020, Defendant submitted its Motion To Dismiss. (See Not. of Mot.; Mem. of

Law in Supp. of Def.’s Mot. to Dismiss (“Def.’s Mem.”) (Dkt. No. 31); Andoh Decl. (Dkt. No.

32).) On January 9, 2021, Plaintiffs filed their Opposition. (Pls.’ Mem. of Law in Opp’n to Def.

Mastercard Int’l Inc.’s Mot. To Dismiss the First Am. Compl. (“Pls.’ Mem.”) (Dkt. No. 37).) On

January 22, 2021, Defendant filed its Reply. (Reply Mem. of Law in Further Supp. of Def.’s

Mot. To Dismiss (“Def.’s Reply”) (Dkt. No. 38).)

                                            II. Discussion

        A. Standard of Review

        When ruling on a Rule 12(b)(6) motion to dismiss, the Court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). The Court, however, is not required to credit

“mere conclusory statements” or “[t]hreadbare recitals of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Id. at 678 (citation and

quotation marks omitted). A claim is facially plausible “when the plaintiff pleads factual content

that allows the [C]ourt to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Specifically, the plaintiff must allege facts sufficient to show “more

than a sheer possibility that a defendant has acted unlawfully,” id., and if the plaintiff has not

“nudged [his] claims across the line from conceivable to plausible, [the] complaint must be

dismissed,” Twombly, 550 U.S. at 570.

        On a Rule 12(b)(6) motion to dismiss, the question “is not whether a plaintiff will

ultimately prevail but whether the claimant is entitled to offer evidence to support the claims.”



                                                       7
         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 8 of 20




Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012). Accordingly, the “purpose

of Federal Rule of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal

sufficiency of the plaintiff’s statement of a claim for relief without resolving a contest regarding

its substantive merits.” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (citation and

quotation marks omitted). To decide the motion, the Court “may consider the facts as asserted

within the four corners of the complaint together with the documents attached to the complaint as

exhibits, and any documents incorporated in the complaint by reference.” Peter F. Gaito

Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (citation and quotation

marks omitted).

       B. Analysis

               1. Count One: Breach of License Agreement

       Defendant argues that Plaintiffs do not plausibly allege that Defendant breached the

License Agreement by terminating the License Agreement. (Def.’s Mem. 9–16.) The Court

disagrees.

       “[T]o state validly a breach of contract claim under New York law, ‘a plaintiff need only

allege (1) the existence of an agreement, (2) adequate performance of the contract by the

plaintiff, (3) breach of contract by the defendant, and (4) damages.’” Fort Prods., Inc. v. Men’s

Med. Clinic, LLC, No. 15-CV-376, 2016 WL 797577, at *2 (S.D.N.Y. Feb. 23, 2016) (alteration

omitted) (quoting Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d

168, 177 (2d Cir. 2004)). “Even under the more relaxed pleading standards of Rule 8, the

complaint must still allege the provisions of the contract upon which the claim is based, and, at a

minimum, the terms of the contract, each element of the alleged breach and the resultant




                                                     8
           Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 9 of 20




damages.” Sedona Corp. v. Ladenburg Thalmann & Co., No. 03-CV-3120, 2009 WL 1492196,

at *9 (S.D.N.Y. May 27, 2009) (citation, alterations, and quotation marks omitted).3

       Defendant does not contest the validity of the License Agreement or Plaintiffs’ damages.

(See Def.’s Mem.) Nor does it contest that Plaintiffs have adequately alleged that they

performed under the License Agreement. (See id.; see also AC ¶ 57 ( “Loyal Bank substantially

performed its obligations under the License Agreement . . . .”).) Instead, Defendant argues that

Plaintiffs have failed to allege a breach because they have not plausibly alleged that Defendant

acted in less than good faith in terminating the License Agreement. (Def.’s Mem. 11–16.)4

       Central to Defendant’s argument is Judge Rakoff’s opinion in Nader v. ABC Television,

Inc., 330 F. Supp. 2d 345 (S.D.N.Y. 2004), aff’d, 150 F. App’x 54 (2d Cir. 2005). In Nader, the

plaintiff was an actor employed by the defendant. Id. at 346. His contract contained a similar

morals clause. It permitted the defendant to terminate the plaintiff if, in the defendant’s

“opinion,” the plaintiff “commit[ed] any act or [did] anything which might tend to bring [the

plaintiff] into public disrepute, contempt, scandal, or ridicule, or which might tend to reflect

unfavorably on [the defendant].” Id. at 347–48. In 1997, the plaintiff was arrested, and the

defendant took no adverse employment action. Id. at 346–47. After the plaintiff was arrested a

second time in 2001, the defendant suspended him “pending the outcome of th[e] . . . charge.”



       3
         Defendant does not argue that the heightened pleading requirement for fraud under Rule
9(b) applies. (See generally Def.’s Mem.) “Accordingly, the Court will evaluate Plaintiffs’
Amended Complaint[] under Rule 8, not Rule 9(b)’s heightened pleading requirements
applicable to fraud-based claims.” Aurelius Cap. Master, Ltd. v. Republic of Arg., No. 19-CV-
10109, 2021 WL 1177465, at *7 (S.D.N.Y. Mar. 29, 2021) (holding that a claim regarding a
“bad faith . . . breach of [a contract’s] terms” did “not sound in fraud and thus [was] not subject
to Rule 9(b)’s heightened pleading requirements”).
       4
         Defendant argues separately that contractual morals clauses are generally valid. (Def.’s
Mem. 9–10.) Because Plaintiffs concede this argument, (Pls.’ Mem. 7), the Court without
deciding assumes that it is true.
                                                      9
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 10 of 20




Id. at 347 (alteration and record citation omitted). The defendant stated that “any further

decision on [the plaintiff’s] employment status would be based on a review of the outcome of

th[e] indictment,” and that “if the[] charges are not true, . . . [the defendant] would like [the

plaintiff] to come back to work.” Id. (record citation and quotation marks omitted). Despite

these statements, the defendant roughly two weeks later terminated the plaintiff based on his

violation of a contractual morals clause. Id. In Nader, the district court granted summary

judgment for the defendant, id. at 349–50, and the Second Circuit affirmed, 150 F. App’x 54 (2d

Cir. 2005) (summary order).

       The Court agrees with Plaintiffs’ argument that Nader is distinguishable because the

ruling took place on summary judgment, rather than on a motion to dismiss. (See Pls.’ Mem.

12.) In Nader, the court noted that the defendants had adduced undisputed evidence that the

“plaintiff’s arrest occasioned publicity and media attention, and that [the defendant] was

concerned about the coverage.” 330 F. Supp. 2d at 348 (record citation omitted). Here, there is

no such evidence, as the Court may consider only the Amended Complaint. The Amended

Complaint contains only two claims regarding Plaintiffs’ effect on Defendant’s reputation. The

first is that the indictment contained no claims that Plaintiffs were aware of their officers’

actions, condoned their behavior, or had engaged in illegal transactions with actual Loyal Bank

customers. (AC ¶ 58.) The second is that the indictment did not mention Mastercard, and that

no media coverage of the indictment links Mastercard to any wrongdoing alleged therein. (Id.

¶ 59.) At this stage, where the Court can rely only on the claims of the Amended Complaint, the




                                                      10
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 11 of 20




Court cannot infer from these two allegations that Defendant in good faith had the opinion that

Plaintiffs’ licensee status harmed its reputation.5

       It is true that the plaintiff in Nader raised arguments similar to those Plaintiffs raise here.

For example, in Nader, the court rejected the plaintiff’s argument that the defendant had a

“contractual obligation to immediately terminate [the plaintiff] for violations of the morals

clause.” 330 F. Supp. 2d at 348 (emphasis added). Here, Plaintiffs make a similar argument:

“Mastercard purported to terminate Loyal Bank based on unproven allegations against Loyal

Bank, even though it had been aware of those allegations and expressed no reputational concerns

about them for months, and specifically promised Loyal Bank an opportunity to reinstate its

license.” (Pls.’ Mem. 9.) Separately, in Nader the plaintiff argued on appeal that the defendant’s

failure to discipline its other employees who were arrested showed “that [the plaintiff’s] conduct

was not violative of the ‘morals clause.’” Brief of Plaintiff-Appellant at 52–53, Nader v. ABC

Television, Inc., 150 F. App’x 54 (2d Cir. 2005) (No. 04-5034-CV), 2005 WL 3948605. The

Second Circuit rejected as “meritless” the argument that the plaintiff’s “conduct did not fall

within the terms of the morals clause.” Nader, 150 F. App’x at 56. Here, Plaintiffs make a

similar argument: that Defendant terminating Loyal Bank marked “a rare, if not unprecedented

break from [Mastercard’s] long-standing practice” of inaction against other entities that

“affirmatively admitted to and accepted responsibility for violating U.S. law.” (Pls.’ Mem. 10.)




       5
         The same is true of Arbor Leasing, LLC v. BTMU Capital Corp., No. 603151/06, 2014
WL 136500 (N.Y. Sup. Ct. Jan. 14, 2014). There, the court held that the defendant submitted
evidence “that the incarceration and absence of [the plaintiff’s] principal, and the resulting media
attention, was ‘materially harmful, or potentially materially harmful, to the business interests or
reputation of [the defendant].’” Id. at *3 (record citation omitted). As with Nader, there exists
no basis for the Court to draw a similar conclusion at this stage.
                                                      11
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 12 of 20




        However, the similarity of the arguments does not alter the Court’s conclusion. In Nader,

the defendant had adduced undisputed evidence “that [the] plaintiff’s arrest occasioned publicity

and media attention, and that [the defendant] was concerned about the coverage.” 330 F. Supp.

2d at 348 (record citation omitted). Because this concern was a “facially legitimate reason for

termination,” the burden shifted to the plaintiff “to adduce evidence that [the defendant’s] stated

reason for termination was pretextual and that the real reason was discriminatory.” Id. at 347–

48. The court in Nader held that the plaintiff’s evidence of delayed action and inconsistent

discipline failed to meet this burden. See id.; 150 F. App’x at 56.

        Here, by contrast, Plaintiffs do not need to rebut a facially valid rationale for termination.

Instead, they must only plausibly allege that Mastercard terminated the License Agreement in the

absence of good faith. The alleged irregularities—Mastercard’s shifting rationale and selective

termination of licensees that were accused of or acknowledged criminal wrongdoing—make

Plaintiffs’ claims more than “conclusory allegations.” A.J. Sheepskin Leather & Outerwear, Inc.

v. USF Ins. Co., No. 03-CV-2382, 2004 WL 503727, at *3 (S.D.N.Y. Mar. 12, 2004). They

suffice at this stage to raise an inference that Defendant terminated the License Agreement to

extract a termination fee, (see AC ¶ 65), or because it determined that its business relationship

with Loyal Bank was no longer profitable, (see AC ¶ 9), and not because of its good faith

opinion regarding the effect of Loyal Bank on its reputation, cf. Menaker v. Hofstra Univ., 935

F.3d 20, 31 (2d Cir. 2019) (indicating in the Title VII context that “procedural deficiencies in the

university’s investigation and adjudication . . . raised an inference that the university was

motivated, at least in part, by bias”).6 This is particularly true because Plaintiffs at this stage



        6
         For the same reason the Court rejects Defendant’s argument that Plaintiffs failed to
allege “deliberate misconduct.” (See Def.’s Mem. 11 (quoting Gas Nat., Inc. v. Iberdrola, S.A.,
33 F. Supp. 3d 373, 384 (S.D.N.Y. 2014)).)
                                                      12
          Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 13 of 20




have no access to Mastercard’s internal deliberations. Three Crown Ltd. P’ship v. Caxton Corp.,

817 F. Supp. 1033, 1040 (S.D.N.Y. 1993) (“[A]llegations may be based on ‘information and

belief when facts are peculiarly within the opposing party’s knowledge.’” (quoting Wexner v.

First Manhattan Co., 902 F.2d 169, 172 (2d Cir. 1990))).7 In short, while Nader suggests that

Plaintiffs may be in trouble if Defendant in discovery adduces evidence of good faith, and

Plaintiffs adduce no further evidence of its absence, the Court finds this case inapposite at this

stage.8

          For largely the same reason, the Court rejects Defendant’s argument that the Amended

Complaint should be dismissed because “there is an obvious alternative explanation for

Mastercard’s termination of the License Agreement, namely Loyal Bank’s indictment for money

laundering and violation of the morals clause in the License Agreement and Mastercard Rules.”

(Def.’s Mem. 12–13 (citing Wells Fargo Bank Nw., N.A. v. Sundowner Alexandria, LLC, No. 09-




          7
         The Court rejects Defendant’s argument that the non-terminated licensees are
distinguishable because they “are still in business.” (Def.’s Mem. 15.) First, this argument is
consistent with Plaintiffs’ claim that Loyal Bank was terminated due to economic and not
reputational concerns. (AC ¶¶ 9, 65.) Second, even if this argument could support Defendant’s
position, the timing does not work out for Defendant. Defendant terminated the License
Agreement on May 22, 2018. (Id. ¶ 43.) Loyal Bank was not placed in liquidation until three
months later, on August 24, 2018. (Id. ¶ 51.) Thus, at least at the motion to dismiss stage,
Defendant may not rely on Loyal Bank’s operational status to explain its inconsistent termination
decisions.
          8
         The Court finds Nader distinguishable in one additional regard. In Nader, the defendant
maintained consistently that its decision regarding whether to terminate the plaintiff would be
“based on a review of the outcome of th[e] indictment.” 330 F. Supp. 2d at 347 (record citation
omitted). Here, by contrast, Mastercard represented to Loyal Bank that its decision would be
based on “whether Loyal Bank would be permitted to move forward with its lawful business
operations notwithstanding the [i]ndictment[].” (AC ¶ 42.) Thus, to the extent Nader stands for
the view that a delayed decision to terminate does not indicate an absence of good faith, the
Court agrees with Plaintiffs’ position that Nader is distinguishable because Nader did not
involve “shifting rationales because [the defendant’s] rationale had remained consistent.” (Pls.’
Mem. 13 (quotation marks omitted).)
                                                     13
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 14 of 20




CV-7313, 2010 WL 3238948, at *4, *6 (S.D.N.Y. Aug. 16, 2010)).) In Wells Fargo, the

counterclaim plaintiff alleged that the counterclaim defendant “attempted to terminate the

sublease agreements by sending default notices” at a time when the counterclaim plaintiff “was

current on all of its payment obligations . . . and there was no event of default.” 2010 WL

3238948, at *5. The counterclaim defendant provided the court the notices of default referenced

in the counterclaims, as well as the counterclaim plaintiff’s replies. Id. “[T]he crux” of the

counterclaim plaintiff’s replies was that it “was not going out of business and would be able to

meet its future contractual obligations.” Id. In light of these protests, the court found that “the

obvious and more likely explanation” for the counterclaim defendant terminating the contract

was not bad faith, but a “concern that [the counterclaim plaintiff] was going out of business.” Id.

at *6. Here, by contrast, there is no basis in the record for the Court to conclude that Defendant

was in good faith concerned about its reputation. (See AC ¶¶ 58–59.) Nor is there a basis to

infer that Loyal Bank actually committed the crime of money laundering. (See id. ¶¶ 36–37

(indicating that Loyal Bank pled not guilty and the case remains pending).) The Court’s

speculation about what discovery may reveal is irrelevant, as Plaintiffs need not satisfy “a

probability requirement at the pleading stage.” Twombly, 550 U.S. at 556. To the extent Wells

Fargo suggests the opposite, the Court does not find it to be persuasive.

       The Court finds inapplicable Defendant’s argument that Plaintiffs must allege “specific

instances or acts that amounted to the breach” of its obligation to act in good faith. (Def.’s Mem.

11 (quoting Midwest Railcar Corp. v. Everest Railcar Servs., Inc., No. 16-CV-604, 2017 WL

1383765, at *5 (S.D.N.Y. Apr. 13, 2017)).) In Midwest Railcar, the plaintiff alleged that the

defendant did not negotiate in good faith because it made “‘continued’ offers in excess of fair

market value” but did not “identify what those offers were, when they were made, how [the



                                                     14
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 15 of 20




plaintiff] responded to them, or what benchmark [the plaintiff] used to conclude that [the

defendant’s] offers were in excess of fair market value.” 2017 WL 1383765, at *5; see also L-7

Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 431 (2d Cir. 2011) (noting that the plaintiff “must

‘allege the specific instances or acts that amounted to the breach’” and that “‘generalized

allegations and grievances’ will not suffice to survive a motion for judgment on the pleadings”

(citation omitted)); Lohnes v. Liberty Mut. Ins. Co., No. 19-CV-68, 2019 WL 4451363, at *4

(N.D.N.Y. Sept. 17, 2019) (noting that “plaintiffs are required to plead ‘specific factual

allegations of a party’s bad faith,’ as ‘conclusory allegations of a party’s failure to act in good

faith are insufficient’” (citation omitted)). Here, by contrast, Plaintiffs allege a specific act: that

Defendant terminated the License Agreement without the required good faith. (See AC ¶¶ 62–

67.) Thus, Plaintiffs’ claim that Defendant breached the License Agreement survives.

                2. Count Two: Unenforceable Termination Fee

        Defendant argues that Plaintiffs fail to plead that the termination fee was an

unenforceable penalty. (See Def.’s Mem. 16–17.) The Court agrees.

        Under New York law, “[w]hether the early termination fee represents an enforceable

liquidation of damages or an unenforceable penalty is a question of law.” JMD Holding Corp. v.

Cong. Fin. Corp., 828 N.E.2d 604, 609 (N.Y. 2005); see also Bates Advert. USA, Inc. v. 498

Seventh, LLC, 850 N.E.2d 1137, 1139 (N.Y. 2006) (same). “The burden is on the party seeking

to avoid liquidated damages—here, [Plaintiffs]—to show that the stated liquidated damages are,

in fact, a penalty.” JMD Holding, 828 N.E.2d at 609; see also Bates Advert., 850 N.E.2d at 1139

(same). At the same time, “in determining whether a provision in an agreement is to be

considered a penalty or a legally enforceable liquidated damage clause, any reasonable doubt

should be resolved in favor of a construction which holds the provision to be a penalty.” Nat’l



                                                       15
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 16 of 20




Telecanvass Assocs., Ltd. v. Smith, 470 N.Y.S.2d 22, 24 (App. Div. 1983); see also Brookfield

Asset Mgmt., Inc. v. AIG Fin. Prods. Corp., No. 09-CV-8285, 2010 WL 3910590, at *15

(S.D.N.Y. Sept. 29, 2010) (same). “The party challenging a liquidated damages clause must

establish either that actual damages were readily ascertainable at the time the contract was

entered into or that the liquidated damages were conspicuously disproportionate to foreseeable or

probable losses.” United Title Agency, LLC v. Surfside-3 Marina, Inc., 885 N.Y.S.2d 334, 335

(App. Div. 2009); see also Truck Rent-A-Ctr., Inc. v. Puritan Farms 2nd, Inc., 361 N.E.2d 1015,

1018 (N.Y. 1977) (“The rule is now well established. A contractual provision fixing damages in

the event of breach will be sustained if the amount liquidated bears a reasonable proportion to the

probable loss and the amount of actual loss is incapable or difficult of precise estimation.”).

       Plaintiffs do not allege that Defendant’s actual damages were readily ascertainable at the

time the contract was entered into. (See generally AC.) Instead, they appear to claim that the

amount of the termination fee was disproportionate to foreseeable losses. (See Pls.’ Mem. 15–

16.) Plaintiffs allege that the Termination Fee Clause “does not differentiate between different

reasons for termination and applies the same pre-determined formula indiscriminately.” (AC

¶ 77.) Indeed, “Mastercard may terminate a licensee based on a wide range of breaches, from

missing payments to the licensee’s engagement in terrorism.” (Pls.’ Mem. 15.) As a result of

these “one-size-fits-all contractual terms,” the clause was “bound to produce a termination fee, as

it did here, that is conspicuously disproportionate to the amount of Mastercard’s anticipated

loss.” (AC ¶ 78.)

       The Court rejects Plaintiffs’ theory, as it is based on conclusory allegations. Indeed,

Plaintiffs allege no facts regarding Mastercard’s actual anticipated losses that would allow the

Court to conclude that the termination fee was disproportionate. (See id.) This silence



                                                     16
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 17 of 20




distinguishes this Action from Vernitron Corp. v. CF 48 Assocs., 478 N.Y.S.2d 933 (App. Div.

1984), where the record allowed the court to conclude that “certain minor defaults under the

lease (i.e., for a two-day delay in payment of rent) would be clearly disproportionate to the

amount of liquidated damages.” Id. at 934. Instead, the Court finds Hackenheimer v.

Kurtzmann, 138 N.E. 735 (N.Y. 1923), to be more directly relevant. There, the New York Court

of Appeals considered a different liquidated damages clause. Id. at 738–39. It noted that, if this

clause were to apply to a breach of any contractual obligation, “no matter how trivial, . . . then

undoubtedly that sum must be treated as a penalty.” Id. at 738. However, it concluded that “the

intention of the parties as disclosed by the contract” was that the liquidated damages provision

apply only to material breaches. Id. The same principle applies here, because the Termination

Fee Clause applies only if “any Mastercard member . . . ceases to be a member.” (Manual.)

While multiple scenarios may lead to termination, the ultimate outcome in each case is the same.

Plaintiffs have made no plausible showing that fees assessed under the Termination Fee Clause

are disproportionate to the cost to Mastercard of a licensee ceasing to be a member. Cf.

McKinley Assocs. LLC v. McKesson HBOC, Inc., 110 F. Supp. 2d 169, 185 (W.D.N.Y. 2000)

(“Other courts, relying on Hackenheimer, have upheld similar liquidated damages provisions

where a material term of the contract is breached, even though the liquidated damages would be

considered a disproportionate penalty if applied in the case of a minor contract breach . . . .”),

aff’d, 8 F. App’x 31 (2d Cir. 2001); DAR & Assocs., Inc. v. Uniforce Servs., Inc., 37 F. Supp. 2d

192, 203 (E.D.N.Y. 1999) (noting that Vernitron applies where “[i]t appear[s] clear, ex ante, that

the loss that might result from certain minor defaults under the lease, such as the two-day delay

in payment of rent upon which [the] plaintiff sued, would be patently disproportionate to the




                                                     17
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 18 of 20




amount of liquidated damages” (italics omitted)).9 Thus, Plaintiffs’ declaratory judgment cause

of action is dismissed.10

               3. Count Three: Breach of Security Agreement

       Defendant argues that, for various reasons, Plaintiffs’ claim that Mastercard breached the

Security Agreement should be dismissed. (Def.’s Mem. 19–22.) The Court agrees.

       Plaintiffs advance three bases for their claim that Mastercard breached the Security

Agreement by transferring to itself the funds in the Account. First, they claim that Mastercard

had no right to terminate the License Agreement. (AC ¶ 88(a).) Second, they claim that the

termination fee was an unenforceable penalty. (Id. ¶ 88(b).) And, third, they claim that

Mastercard’s actions produced the Event of Default—liquidation—that precipitated the transfer.

(Id. ¶ 88(c).) The Court finds that none of these bases can be sustained.

       The Court agrees that the first basis is “duplicative of Count[] One.” (Def.’s Mem. 19.)

“Duplicative claims shall be dismissed when they are based on identical conduct and seek the

same relief.” Kortright Cap. Partners LP v. Investcorp Inv. Advisers Ltd., 257 F. Supp. 3d 348,

359 (S.D.N.Y. 2017) (quoting Sands Harbor Marina Corp. v. Wells Fargo Ins. Servs. of Or.,

Inc., 156 F. Supp. 3d 348, 362 (E.D.N.Y. 2016)); see also Seifts v. Consumer Health Sols. LLC,

61 F. Supp. 3d 306, 326 (S.D.N.Y. 2014) (“Where a plaintiff seeks recovery for the same

damages under different legal theories, only a single recovery is allowed.” (quoting Conway v.

Icahn & Co., 16 F.3d 504, 511 (2d Cir.1994))). This putative basis for Count Three is the same




       9
         In their brief, Plaintiffs elaborate that “Loyal Bank was under no obligation to stay a
Mastercard licensee indefinitely.” (Pls.’ Mem. 16.) This argument has no bearing on Plaintiffs’
claims that the Termination Fee Clause was an unenforceable penalty.
       10
         Because Count Two is dismissed for failure to state a claim, the Court does not
consider Defendant’s argument that it is procedurally defective. (See Def.’s Mem. 17–19.)
                                                    18
         Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 19 of 20




as the basis for Count One, (see AC ¶ 88(a); see also Pls.’ Mem. 18 (arguing that “the same

reasons discussed in connection with Count[] [One]” rebut Defendant’s claims regarding Count

Three)), and Plaintiffs seek the same relief, (see AC 21). Thus, this theory fails to survive. (See

id. ¶ 88(a).)

        As discussed, Plaintiffs have not adequately alleged that the termination fee was an

unenforceable penalty. See supra. Thus, Plaintiffs’ putative second basis is rejected. (See AC

¶ 88(b).)

        Finally, the Court agrees that the claims underlying the third basis are “conclusory,” and

that Plaintiffs “make[] not a single factual allegation connecting the termination of the License

Agreement to [Loyal Bank’s] liquidation.” (Def.’s Mem. 20.) Plaintiffs offer only two claims

regarding the causal link between Mastercard’s actions and Loyal Bank’s liquidation. First, that

“[o]n or about August 24, 2018, as a proximate result of the wrongful termination of the License

Agreement by Mastercard, Loyal Bank was placed in liquidation . . . .” (AC ¶ 51.) Second, that

“Mastercard’s wrongful actions proximately caused the deterioration in Loyal Bank’s financial

condition that had led to the liquidation proceeding.” (Id. ¶ 88(c).) Neither claim explains “how

[Mastercard’s] actions had any effect on [Loyal Bank’s] performance or otherwise suggest[s]

that [Loyal Bank would not have entered liquidation] but for [Mastercard’s] actions.” St.

Christopher’s, Inc. v. Forgione, No. 17-CV-4757, 2019 WL 3035375, at *9 (S.D.N.Y. July 11,

2019). These “formulaic recitation[s]” of the causation requirement do not suffice to state a

claim. Twombly, 550 U.S. at 555; see also In re Fyre Festival Litig., 399 F. Supp. 3d 203, 221

(S.D.N.Y. 2019) (dismissing a claim that “offer[ed] only conclusory assertions about

causation”), reconsideration denied, No. 17-CV-3296, 2019 WL 5799762 (S.D.N.Y. Nov. 7,

2019); Munoz-Feliciano v. Monroe-Woodbury Cent. Sch. Dist., No. 13-CV-4340, 2015 WL



                                                    19
        Case 7:20-cv-02208-KMK Document 39 Filed 08/13/21 Page 20 of 20




1379702, at *6 (S.D.N.Y. Mar. 25, 2015) (“[C]onclusory allegations of causation will simply not

support a . . . claim.”), aff’d, 637 F. App’x 16 (2d Cir. 2016). Indeed, as Defendant notes,

Plaintiffs appear to concede this argument. (See Def.’s Reply 9; see generally Pls.’ Mem.)

Thus, Plaintiffs’ putative third basis is dismissed. (See AC ¶ 88(c).)11

                                           III. Conclusion

       For the foregoing reasons, Defendant’s Motion To Dismiss is granted in part and denied

in part. Count One survives, while Counts Two and Three are dismissed. Because this is the

first adjudication of Plaintiffs’ claims, this partial dismissal is without prejudice. Plaintiffs may

file a second amended complaint within 30 days of the date of this Opinion & Order. The Court

will hold a telephonic conference on October 5, 2021 at 1:30 P.M.

       The Clerk of Court is respectfully directed to terminate the pending Motion, (Dkt. No.

30).

SO ORDERED.

DATED:         August 13, 2021
               White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




       11
          Because Plaintiffs have not plausibly alleged that Mastercard caused Loyal Bank’s
liquidation, the Court does not consider Defendant’s argument that consequential damages are
not recoverable. (See Def.’s Mem. 21–22.)
                                                      20
